Citation Nr: 0407143	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  03-12 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for mechanical back syndrome.

2.  Entitlement to service connection for a pulmonary 
disorder, to include residuals of sarcoidosis.

3.  Entitlement to service connection for bronchitis/asthma.

4.  Entitlement to service connection for hemorrhoids.

5.  Entitlement to service connection for arthritis of the 
right knee.

6.  Entitlement to service connection for arthritis of the 
left knee.

7.  Entitlement to service connection for hypopigmented 
macules.

8.  Entitlement to service connection for post-traumatic 
syndrome/headaches.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the claims on appeal.


REMAND

The veteran has requested the RO to obtain his complete 
clinic records from the Miami, Florida VA Medical Center 
(VAMC), but he has not provided the date he began treatment.  
The RO has obtained VA clinic records for the year 2002 
without any documentation of record as to the date(s) of 
records being sought.  The record includes a VA Form 10-7131 
which suggests that the veteran sought treatment at the 
Miami, Florida VA Hospital (VAH) in January 1976.  The Board, 
therefore, requires the RO to request the veteran's complete 
VA records from the Miami, Florida VAMC and VAH since his 
discharge from service.  38 C.F.R. § 3.159(c)(2) (2003).

The Board next notes that the veteran received in-service 
treatment for sarcoidosis involving the parotid gland and 
mediastinal lymph nodes.  He also received treatment for 
bronchial asthma.  A VA pulmonary function test (PFT) and 
chest x-ray examination, conducted in September 2002, 
resulted in an assessment that it was possible the veteran's 
sarcoidosis had resolved.  However, a VA dermatology 
examination that same month resulted in an assessment that 
the veteran's hypopigmented papules of the skin could be a 
sign of chronic sarcoidosis.  The Board is of the opinion 
that the veteran should be afforded VA examinations in order 
to determine whether he currently manifests residuals of his 
sarcoidosis and bronchial asthma treated in service. 

Finally, in rating musculoskeletal disabilities, VA must 
assess functional impairment and whether there is 
incoordination, weakness, fatigability or additional 
limitation of motion from pain or repeated use of the joint.  
38 C.F.R. §§ 4.40 and 4.45 (2003).  The Court of Appeals for 
Veterans Claims as held that, if feasible, the determination 
of functional limitation "should be portrayed in terms of 
the degree of additional range of motion due to pain on use 
or during flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  The veteran must be provided orthopedic examination 
of his service connected mechanical back syndrome to 
determine the extent, if any, of functional loss of use of 
the thoracolumbar spine due to pain on use or during flare-
ups of disability.  Upon readjudication, the RO must consider 
the new rating formula for evaluating diseases and injuries 
of the spine applicable to diagnostic codes 5235 to 5243.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should associate with the claims 
folder complete VA clinic records from the 
Miami, Florida VAMC and VAH since 1970.  The 
RO should also contact the veteran and request 
him to identify any additional VA or non-VA 
medical records, not currently associated with 
the claims folder, which may be relevant to 
his claims on appeal.

2.  Upon the receipt of any additional 
records, the veteran should be afforded 
examination by a pulmonary specialist in order 
to determine the nature and etiology of his 
pulmonary condition(s).  The claims folder and 
a copy of this remand should be provided to 
the examiner prior to examination.  The 
examiner should be requested to perform any 
and all tests necessary and the results should 
be included in the examination report.  The 
examiner should offer opinion on the following 
questions: (1) whether the veteran manifests 
bronchial asthma and, if so, (2) whether it is 
at least as likely as not that such disability 
had its onset in service, or alternatively, is 
related to event(s) in service.

3.  The veteran should be afforded examination 
by an infectious disease specialist in order 
to determine whether he manifests any residual 
disability from his in-service treatment for 
sarcoidosis.  The claims folder and a copy of 
this remand should be provided to the examiner 
prior to examination.  The examiner should be 
requested to perform any and all tests 
necessary and the results should be included 
in the examination report.  The examiner 
should offer opinion on the following 
questions: (1) whether the veteran manifests 
any chronic residuals of in-service treatment 
for sarcoidosis and, if so, (2) identify all 
such residuals.

4.  The RO should also schedule the veteran 
for orthopedic examination to determine the 
current nature and severity of his mechanical 
back syndrome.  The examiner should be 
provided the claims folder and a copy of this 
remand prior to examination.  The examiner 
should be requested to perform any and all 
tests necessary and the results should be 
included in the examination report.  The 
orthopedic examiner should be requested to 
report all orthopedic manifestations of the 
veteran's service connected mechanical back 
syndrome, to include range of motion testing 
in terms of forward flexion, backward 
extension, right and left lateral flexion, and 
right and left rotation as well as whether 
there are clinical manifestations of muscle 
spasm or guarding severe enough to result in 
an abnormal gait, or abnormal spinal contour 
such as scoliosis, reversed lordosis or 
abnormal kyphosis.  The examiner should also 
be requested to provide opinion as to the 
extent, if any, of functional loss of use of 
the thoracolumbar spine due to pain, 
incoordination, weakness, pain on flare-ups 
and fatigability with use.  If feasible such 
findings should be portrayed in terms of 
degrees of additional loss of motion.  

5.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. § 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 (2002).

6.  Thereafter, the RO should readjudicate the 
claims on appeal.  With respect to the claim 
for a higher initial evaluation for mechanical 
back syndrome, the RO must consider the claim 
under recently revised general rating formula 
for diseases and injuries of the spine.  If 
any benefit on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the case 
(SSOC).  An appropriate period of time should 
be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




